PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Robert W. Shaw, et al.
Application No. 16/142,057
Filed: September 26, 2018
For: LUBRICATING COMPOSITIONS

:
:
:	DECISION ON PETITION
:
:





This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 17, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Catherine L Bell appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she as appropriate acts.

The petition is GRANTED.

The above-identified application became abandoned failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner' s Answer, mailed April 22, 2021.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.45(b).   As no claim was allowed, due to non-payment of the appeal forwarding fee, the application became abandoned by operation of law on 
June 23, 2021.  A Notice of Abandonment was mailed on February 14, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuing application under 37 CFR 1.53(b); (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.

This application is being revived solely for purposes of continuity.  As continuity has been established by this decision, the application is again abandoned in favor of continuing application No. 17/648,284 filed January 18, 2022.


A review of the record indicates that petitioner has submitted a duplicate payment of $2100 for the required petition fee on February 17, 2022.  The request for refund filed on February 22, 2022 has been accepted, therefore, the $2100 duplicate payment will be refunded back to petitioner’s deposit account as authorized in the request for refund submitted with the present petition.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center AU 1771 for appropriate action in the normal course of business on the reply received March 18, 2021.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status of the processing of the application should be directed to Technology Center 1700 at (571) 272-1700.
	



/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



cc:  Catherine L. Bell
       1900 East Linden Avenue
       Linden, New Jersey 07036